Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant amendments filed (03/10/2021) have been carefully considered. After carefully reviewing prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10 & 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 10 & 20 that includes 
Claim 1:
…
“
A white balance processing method, comprising: imaging a living shot object to obtain an image; obtaining a white balance gain value according to an area of a target region comprising a face in the image; and performing white balance processing on the image according to the white balance gain value, wherein obtaining the white balance gain value according to the area of the target region comprising the face in the image comprises: determining, when an area occupied by a face region in the image is not less than a preset area threshold, the face region as the target region; or determining, when the area occupied by the face region in the image is less than the preset area threshold, a portrait region as the target region; calculating an area proportion of the target region in the image according to the area occupied by the target region in the image; and calculating a first gain value and a second gain value of each color component according to the area proportion to obtain the white balance gain value, the first gain value being used to regulate the face in the image to a skin color and the second gain value being different from the first gain value.
”
Claim 10:
…
“
A white balance processing device, comprising a camera and a processor, wherein: the camera is configured to image a living shot object to obtain an image; and the processor is configured to: 3obtain a white balance gain value according to an area of a target region comprising a face in the image;the first gain value being used to regulate the face in the image to a skin color and the second gain value being different from the first gain value.
”
Claim 20:
…
“
A non-transitory computer-readable storage medium, having a computer program stored thereon, wherein the program is executed by a processor to implement a white balance processing method, the method comprising: imaging a living shot object via a camera to obtain an image; obtaining a white balance gain value according to an area of a target region comprising a face in the image; and performing white balance processing on the image according to the white balance gain value, wherein obtaining the white balance gain value according to the area of the target region comprising the face in the image comprises: determining, when an area occupied by a face region in the image is not less than a preset area threshold, the face region as the target region; or determining, when the area 5occupied by the face region in the image is less than the preset area threshold, a portrait region as the target region calculating an area proportion of the target region in the image according to the area occupied by the target region in the image; and calculating a first gain value and a second gain value of each color component according to the area proportion to obtain the white balance gain value, the first gain value being used to regulate the face in the image to a skin color and the second gain value being different from the first gain value.
”
2-5, 7, 11-14, 16 & 19 these claims are allowed because of their dependence on independent claims 1, 10 & 20 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661